Citation Nr: 1822597	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial increased rating for the Veteran's lumbar spine degenerative arthritis with spinal stenosis, to include the ratings for his left and right lower extremity radiculopathy.

2. Entitlement to total disability for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran raised the matter of unemployability due to his service-connected lumbar disability during his hearing before the Board.  Therefore, the issue is raised by the record and is properly before the Board and noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Board hearing, the Veteran indicated his symptoms have worsened since he was last examined for VA purposes in 2013.  A more contemporaneous examination of his condition is indicated.  He also indicated at his hearing that it was his intention to include the evaluations assigned for his left and right lower extremity radiculopathy secondary to his lumbar spine arthritis as an element of his appeal.  As such, the requested evaluation should include that aspect of his disability.  

Given that the increased rating and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records relating to the Veteran's back disability dated since 2014.  

2. Schedule the Veteran for a VA examination conducted by an appropriate medical provider to determine the severity of his lumbar spine disability.  Provide the VA examiner with the claims file for review of the case.

Any indicated studies should be performed and the results should be reported in detail. 

In addition to objective results, the examiner should ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability, including any functional effects-including during any periods of flare-ups.  Further, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities. 

In particular, the VA examination should include range of motion testing in active and passive motion, and weight bearing and nonweight bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

In the context of any reported flare-ups, if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record. 

3. Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral lower extremity radiculopathy.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results should be reported in detail.

4. Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

5. After undertaking any additional development as may become indicated, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


